Citation Nr: 0920544	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  97-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for gastritis with 
reflux.

2.  Entitlement to service connection for hernia.

3.  Entitlement to service connection for eye pathology to 
include eye cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 
1983.  Service personnel records show he served in the 
Reserves thereafter, but dates of active duty for training 
have not been verified.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
This matter was remanded for further development in December 
2005.  That development having been completed, the claim is 
now properly returned to the Board for further appellate 
consideration.

In a January 2008 rating decision, the RO reopened the 
previously denied claims for entitlement to service 
connection for a nervous disorder and for headaches, and 
granted the Veteran's claims for service connection for major 
depression with a history of psychotic features, migraine 
headaches, lumbar strain, impingement syndrome/mild 
acromioclavicular joint arthritis of the right shoulder, 
degenerative joint disease, right and left knees, 
rhinitis/sinusitis and for tinea corpis.  Because the 
benefits sought were granted in full, the issues are no 
longer in appellate status and are not before the Board for 
adjudication.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in April 2005.  A transcript of the hearing is 
associated with the claims file.

The issue of entitlement to service connection for eye 
pathology to include eye cysts is addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran experiences gastritis with reflux as a result 
of active service.  

3.  The Veteran is not diagnosed as having residuals of a 
hernia nor has he had such a diagnosis at any time during the 
pendency of his claim.


CONCLUSIONS OF LAW

1. Gastritis with reflux was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303 (2008).

2.  The residuals of hernia were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In light of the favorable action taken herein concerning the 
claim for service connection for gastritis with reflux, 
discussion of whether VA has met its duties of notification 
and assistance is not required, and deciding the appeal as to 
this issue at this time is not prejudicial to the Veteran.

Concerning the claim for service connection for residuals of 
a hernia, the Board notes that the Veteran's claim pre-dates 
passage of the VCAA.  In letters dated in April 2001, 
December 2005 and July 2008, however, the RO included an 
explanation of VA's duty to assist in obtaining records and 
providing a medical examination or opinion where necessary.  
The letters also requested that the Veteran sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the Veteran submit any 
evidence that the claimed conditions existed from service to 
the present time, any treatment records pertaining to the 
claim, any medical evidence of current disabilities.  A 
review of the claims folder reveals that the Veteran was 
provided adequate notice of his rights and responsibilities 
under the VCAA and that the claims were readjudicated 
subsequent thereto, making the notices pre-adjudicatory.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the nature of his complaints, and by affording 
him the opportunity to give testimony before the Board in 
April 2005.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the Veteran's claims file, and the 
Veteran does not appear to contend otherwise.  Additionally, 
the Board finds that there was substantial compliance with 
its December 2005 remand such that a decision on the merits 
is appropriate at this time.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the Veteran and that no further action is necessary to meet 
the requirements of the VCAA.  Accordingly, the Board now 
turns to the merits of the claims remaining on appeal.

The Veteran asserts that he has gastritis with reflux and 
residuals of a hernia as results of his period of active 
service.  He testified before the Board that he was treated a 
number of times during service for stomach problems and 
believes that current complaints are continuations of the 
problems he experienced during service.  The Veteran contends 
that his stomach problems include residuals associated with a 
hernia.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Gastritis with reflux

Service treatment records show complaints of and treatment 
for stomach problems with a diagnosis of gastroenteritis.  
Specifically, the Veteran was seen several times for 
abdominal pain and gastroesophageal syndrome, including 
prescribed medication.  In 1980, he was diagnosed and treated 
for ileitis after an appendectomy.  

VA examination conducted in March 2007 reflects a diagnosis 
of gastroesophageal reflux disease (GERD).  The examiner 
noted that the claims file had been reviewed and that 
treatment records established that the Veteran had been 
treated for GERD from 1995 forward.  The examiner opined that 
the currently diagnosed GERD was most likely related to the 
Veteran's active service as he was diagnosed as having and 
treated for the condition during active service.  As the 
examiner's opinion was based on knowledge of the claims file, 
to include service treatment records, and examination of the 
Veteran, it is probative.  Grover v. West, 12 Vet. App. 109, 
112 (1999).  There are no other findings or opinions against 
a finding that the currently diagnosed GERD is the result of 
the Veteran's active service.  Consequently, the Board finds 
that service connection for gastritis with reflux is 
warranted.

Residuals of Hernia

Service treatment records show that the Veteran underwent 
appendectomy, but these records show no complaints of or 
treatment for a hernia.  VA and non-VA records show no 
treatment or diagnosis for a hernia.  VA examination 
conducted in March 2007 does not include a diagnosis of a 
hernia or residuals thereof.  The examiner noted that the 
claims file had been reviewed, and that the medical evidence 
showed no treatment for a hernia, to include surgical repair 
of a hernia.  

Without a current disability, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ( "in the absence of proof of a present disability, 
there can be no valid claim.")  Additionally, it is 
important to point out that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied).  The Board acknowledges that the Veteran 
genuinely believes that he has the residuals of a hernia that 
was incurred as the result of his active service and the 
factual recitation as to his symptoms is accepted as true.  
As a layperson, lacking in medical training and expertise, 
however, the Veteran cannot provide a competent opinion on a 
matter as complex as the presence of a disability, its 
diagnosis, and its etiology.  Hence, his views are far 
outweighed by the detailed examination and opinion provided 
by the VA examiner who conducted the March 2007 VA 
examination.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).

Considering all of the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a hernia.  Because 
there is no medical evidence of the Veteran having a hernia 
currently or at any time during the pendency of his claim and 
no evidence of his experiencing any residuals of a hernia 
during that time period, there is no disability for which 
service connection may be granted.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  Therefore, there is no benefit of 
the doubt to be resolved and service connection for a hernia 
and/or the residuals of a hernia is not warranted.


ORDER

Service connection for gastritis with reflux is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for the residuals of hernia is denied.  


REMAND

The Veteran seeks service connection for eye cysts.  This 
claim was remanded in December 2005, in part, for examination 
to determine the nature, extent, and etiology of all 
diagnosed eye disabilities.  Unfortunately, the March 2007 VA 
eye examination findings are not clearly stated.  The 
examiner noted that review of the record did not result in a 
diagnosis of blepharitis or lid cysts.  Yet, the examiner 
noted that the Veteran had been treated for blepharitis, and 
that he had undergone surgical removal of a lesion on his 
right upper eyelid.  Review of the record shows that 
blepharitis has been diagnosed, and that other eye conditions 
have been diagnosed at different periods of time.  As such, 
because the examiner did not provide an opinion as to the 
etiology of the eye conditions diagnosed during the period of 
time under appeal, the examination report is inadequate upon 
which to adjudicate this claim.  Consequently, remand is 
required to comply with the terms of the December 2005 
remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
also Stegall v. West, 11 Vet. App. 268, 270-71 (1998) and 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examination 
by an appropriate medical professional to 
determine the nature, extent and etiology 
of any eye pathology, including 
blepharitis and eye cysts, and the 
nonresolving chalazion, removal of 
lesion, and seborrheic keratosis of the 
right upper eyelid that is present at the 
time of the examination as well as any 
time during the course of this appeal.  
All indicated tests and studies should be 
performed. The claims folder, including 
any newly submitted or obtained evidence, 
a copy of this remand, and the April 2005 
transcripts, must be sent to the examiner 
for review.

The examiner is to provide an opinion as 
to whether it is at least as likely as 
not that any eye pathology diagnosed 
during the time period under appeal, to 
include blepharitis and eye cysts, and 
the nonresolving chalazion, removal of 
lesion, and seborrheic keratosis of the 
right upper eyelid, is in any way the 
result of the Veteran's active service or 
any incident therein.  

The examiner must provide a complete 
rationale for all opinions given, and 
must reconcile such opinions with those 
already of record.  If an opinion cannot 
be provided without resorting to 
speculation, the examiner must state what 
makes the requested opinion so far out of 
the norm that a specialist in VA benefits 
cannot render such an opinion.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection 
eye pathology including eye cysts with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the Veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for 
any scheduled VA examinations without good cause could result 
in the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


